DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 10/20/2021 has been entered. Claims 2-4 and 9 have been cancelled. Claims 1, 5-8 and 10 have been amended. Therefore, claims 1, 5-8 and 10 remain pending in the application. Previous 35 USC § 112 rejections have been withdrawn in light of the applicant’s amendments to the claims. However new 35 USC § 112 rejections have been introduced also as a result of the amendment.

Drawings
The drawings are objected to because:
All replacement sheets do not have figure numbers. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected for depending from a cancelled claim, as best understood it will be assumed as depending from claim 1.
Claim 8 recites “two detecting rods”; it is not clear if “two detecting rods” includes the “at least one detecting rod” established in claim 1 from which claim 8 depends. Are 2 or 3 detecting rods required by this claim?
Claim 10 recites “An aerial work platform … a guard rail… an anti-extrusion device”; since claim 10 includes all the limitations of claim 1; it is not clear if these limitations are the same as the ones established in claim 1 or in addition to them. 
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pike, US (4979588).
In regards to claim 1 Pike discloses: 
An anti-extrusion device (assembly shown in fig. 3 including 44, 46, 48, 50, 58, and 60) comprising: an operation platform guard (24) for a guard rail mounted on an aerial work platform (as shown fig.1); the operation platform guard being movably connected (between positions shown in figs. 2 & 4 solid and in phantom) to at least one detecting rod (44 or 46) for a human body to lean on (intended use), and the at least one detecting rod being provided with a position change sensing means (proximity sensor switch 92 or 93) for triggering an alarm system (as described in Columns 5 and 6 lines 50-62 and 8-17 respectively; see excerpts below); wherein the at least one detecting rod (44 or 

    PNG
    media_image1.png
    282
    497
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    215
    500
    media_image2.png
    Greyscale

Also note as an alternative interpretation, that 18/40 could be interpreted with the broadest reasonable interpretation as the seat and limiting device since the rod can hinge with respect to the boom. 
	In regards to claim 5 Pike discloses the limiting device comprises a front limiting block (at least the front portion of clamp member 62 and/or circular bore 66) for 
	In regards to claim 6 Pike discloses the rear limiting plate is part of the hinged seat (as shown in fig. 4).
	In regards to claim 7 Pike discloses the hinged seat is provided with an elastic reset device (70) for resetting the at least one detecting rod.
	In regards to claim 8 Pike discloses two detecting rods (44 and 46) are provided opposite to each other (as shown in fig. 3), and each end of the two detecting rods facing to each other (at least the side of each rod facing the middle section are facing each other) is provided with a position change sensing means (proximity sensor switch 92 and 93 respectively), respectively.
	Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pike, US (4979588).
In regards to claim 10 Pike discloses: 
An aerial work platform (10; fig. 1) having a base (on which the operator stands as shown in fig. 1) for an operator to stand and a guard rail (24) mounted on the base, wherein: the guard rail is attached to an anti-extrusion device according to claim 1 (as detailed for claim 1 above; assembly shown in fig. 3 including 44, 46, 48, 50, 58, and 60).

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive because:
Applicant argues “the system disclosed by Pike is to detect the presence of the obstruction(s), and then disables the power circuit to the device. Whilst, the anti-extrusion device in the present claims or application is to detect the presence of the extrusion caused by the obstruction(s). In a word, the objects to be detected, between Pike and the present claims, are essentially not the same”; examiner respectfully disagrees and presents that to anticipate a claim, the reference must teach every element of the claim (see MPEP 2131 [R-1]).  The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990). Moreover, applicant appears to argue an intended use, examiner presents that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim (see MPEP 2114 [R-1]).
Applicant argues “Pike describes "...The lower portions of the guard bar members 44 and 46 are attached to a cross bar member 56 of the upper control box rail or frame 24. Attachment to the cross bar member 56 is by means of respective identical support mounts 58 and 60 … applicant asserts that "attached to" can not be considered as "rotatably connected to"”; examiner respectfully disagrees with that Pike merely discloses “attached to” and presents that Pike indeed discloses the at least one 
Applicant argues “Pike discloses "...Lower clamp 64 is rigidly connected to cross bar member 56 and upper clamp 62 is rigidly connected to the bottom of a respective guard bar member 44 and 46. A flex region 71 of the spring 70 exists between the upper and lower clamp members 62 and 64. Both clamp members additionally include a respective split movable end segment 72 and 74 which is adapted to be tightened or loosened against an opposing fixed end segment 76 and 78 by means of a threaded bolt 80 and 82, to tightly secure the ends of spring 70 in the respective bores 66 and 68" (see Col. 3 lines 52-62). Applicant asserts that the structure of the hinged seat (4) and the position/connection with respect to other elements (parts) are different from that of the clamp members (44, 46), split movable end segments (72 and 74) and fixed end segments (76 and 78), from their respective descriptions and figures … as described in Pike "...a respective split movable end segment 72 and 74 which is adapted to be tightened or loosened against an opposing fixed end segment 76 and 78 by means of a threaded bolt 80 and 82" (see Col. 3 lines 57-62). It can be seen that no "limiting a rotation" is, clearly or implicitly, disclosed by Pike. Rather, as described in parr. [0033] in the present disclosure, "...the movement (rotation) range of the detecting rod 2 is limited by the limit of the limiting device 5, such that the rotation of the detecting rod 2 is merely a swing maintained within a certain range”; examiner respectfully disagrees and presents that the described/detailed difference between the structure of the hinged seat (4) and the position/connection with respect to other elements and what is disclosed in reference Pike must correspond to limitations recited in the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634